Title: From Benjamin Franklin to Elizabeth Hubbart, 5 March 1756
From: Franklin, Benjamin
To: Hubbart, Elizabeth


Dear Betsey
Philada. March 5. 1756
Excuse my not writing to your good Mama and my other Friends. I am excessively hurried, and not very well.

I shall send a Commission to Cousin Tuthill. I am going shortly to Virginia if nothing hinders, and could be glad to have the State of the Office Accounts and the Ballance, that I may settle it with Mr. Hunter.
Pray desire him to put Huske’s Bond in Suit. Perhaps it may be recovered, as the King’s Debts always have the Preference.
The Lottery draws next Monday.
Adieu. Love to all. I am, Your affectionate Papa  B Franklin
 Addressed: To / Mrs. Eliz Hubbard / Post Office / Boston / Free
